Woons, C. J.,
delivered the opinion of the court.
The rights of the parties to this suit rest upon contract, and do not arise by reason of any law of the United States. None *348of the questions presented by complainant’s bill affect the validity of the patent or call in controversy any infringement of it. The law as to jurisdiction is stated correctly in the text of the 18th vol. Am. & Eng.'Enc. L., page 70: “State courts have exclusive jurisdiction over questions arising out of contracts made concerning patent rights.” In such cases only contract rights are to be adjudicated. The converse of the rule just referred to is well recognized, and the state courts are without jurisdiction in cases involving the validity or infringement of a patent, for the reason that the questions in such cases arise under the patent laws of the United States, and are cognizable only in the courts of the United States.
The authorities, state and federal, are cited in the volume of the Am. & Eng. Ene. L. above referred to.
Decree reversed, demurrer overruled, and cause remanded with leave to ansiver within thirty days after mandate filed.